NON-FINAL OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 
Response to Arguments
Applicant's Remarks filed 2/2/2021 have been fully considered but they are not persuasive. The Remarks indicate that the combination of Miyazaki and Loh does not teach or disclose a reliability circuit configured to, in response to a detected error command from an external processor, edit a memory address entry of the address table, as recited in the amended claims.  However, upon further review of Loh, the Examiner respectfully disagrees.  Loh teaches an embodiment wherein the spare cell control logic 128, spare cell array 132, fault table 130, and mapping table 134 are implemented separate from the memory controller 104 (paragraph 21).  Therefore, in this embodiment, the memory controller, or processor, is external to the reliability circuit.  In other words, Loh fully discloses a reliability circuit configured to, in response to a detected error command from an external processor, edit a memory address entry of the address table, as recited in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0199246 to Miyazaki et al. (hereinafter “Miyazaki”) in view of U.S. Patent Pub. No. 2014/0376320 to Loh et al. (hereinafter “Loh”).

Miyazaki discloses:
1. An apparatus comprising:
stacked integrated circuit dies comprising:

a control device comprising:
an interface to the stacked integrated circuit dies and configured to communicate memory accesses between the memory cell die and an external device (paragraphs 34, 44-46, and Figure 2, communication unit 312), and
a reliability circuit comprising:
a spare memory configured to store data (paragraphs 40, 43, and Figure 5, redundant units 33), and
an address table configured to map a memory address associated with an error to a portion of the spare memory (paragraphs 54, 56-57, and Figure 8, management table); 
wherein the reliability circuit is configured to, in response to a memory access to the stacked integrated circuit dies, determine that the memory access is associated with an error, and complete the memory access with, at least in part, the spare memory (paragraphs 56, 88-89).

However, Miyazaki does not disclose expressly a logic die comprising an interface and a reliability circuit comprising a spare memory and an address table; and
wherein the reliability circuit is configured to, in response to a detected error command from an external processor edit a memory address entry of the address table.



Before the effective filing date of the invention, it would have been obvious to modify Miyazaki by including the interface and reliability circuit on a logic die, as taught by Loh.  A person of ordinary skill in the art would have been motivated to do so because employing spare memory cells external to the memory device allows more efficient replacement of faulty memory cells.  This leads to improved “memory reliability and manufacturing yields, without requiring large blocks of spare memory cells” as discussed by Loh (paragraph 14).

Modified Miyazaki discloses:
2. The apparatus of claim 1, wherein the address table comprises:
an error correction code portion to protect against errors in the address table (paragraph 66 – correctable error must have error correction code); and
a valid flag configured to indicate that the memory address entry is active (paragraph 56 – state of use).

3. The apparatus of claim 1, wherein the reliability circuit is configured to:
receive a write memory access, from an external device, indicating that data is to be stored at a memory address (paragraph 61);
determine that the memory address is associated with an error (paragraph 66); and
write the data to a portion of the spare memory (paragraph 67).

4. The apparatus of claim 3, wherein the reliability circuit is configured to determine that the memory address is associated with an error by: 
determining that the memory address is stored within the address table as a memory address entry (paragraph 56), and
determining that a valid flag indicates that the memory address entry is active (paragraph 56).

5. The apparatus of claim 1, wherein the reliability circuit is configured to:
receive a read memory access, from an external device, indicating that data is to be read from a memory address (paragraph 61);
determine that the memory address is associated with an error (paragraph 66); and
retrieve the data from a portion of the spare memory (paragraph 67).

6. The apparatus of claim 1, wherein the reliability circuit is configured to:

place the memory address in the address table (paragraph 64); and
associate the memory address with the portion of the spare memory (paragraph 81).

7. The apparatus of claim 6, wherein the reliability circuit is configured to receive a message from an external device indicating that a memory address is associated with an error by:
receiving a write memory access to a predefined memory address, wherein the predefined memory address is associated with the address table (paragraph 61-64).

8. The apparatus of claim 1, wherein the reliability circuit is configured to:
monitor a usage level of the spare memory, and
store an indicator of the usage level at a predefined memory address (Figure 11 – state of use); and
wherein the interface is configured to:
receive a read memory access to the predefined memory address (paragraph 61), and
respond to the read memory access with the indicator of the usage level of the spare memory (paragraph 71).

9. A system comprising:

a memory controller configured to manage a flow of data to and from the processor (paragraph 34 and Figure 2, chipset 22), and
an error correction circuit configured to detect that an error has occurred associated with stored data (paragraph 66); and
high-bandwidth memory stack of integrated circuits, separate from the processor (paragraph 35 and Figure 3 and Loh – paragraphs 18, 21, and Figure 6), comprising:
high-bandwidth memory cells configured to store data based, at least in part, on a memory address (paragraph 35 and Figure 3), and
a reliability circuit comprising:
a spare memory configured to store data (paragraphs 40, 43, and Figure 5, redundant units 33, and Loh - paragraph 51 and Figure 6), and
an address table configured to map a memory address associated with the error to a portion of the spare memory (paragraphs 54, 56-57, and Figure 8, management table, and Loh - paragraph 51 and Figure 6);
wherein the reliability circuit is configured to, in response to a memory access to the high-bandwidth memory stack of integrated circuits, determine that the memory access is associated with an error, and complete the memory access with, at least in part, the spare memory (paragraphs 56, 88-89).

10. The system of claim 9, wherein the processor is configured to:
determine that the spare memory includes sufficient free capacity to correct, at least partially, the error (paragraph 71), and


11. The system of claim 9, wherein the reliability circuit is configured to:
receive a write memory access, from the processor, indicating that data is to be stored at a memory address (paragraphs 61);
determine that the memory address is associated with an error (paragraphs 66); and
write the data to a mapped portion of the spare memory (paragraphs 67).

12. The system of claim 9, wherein the reliability circuit is configured to:
receive a read memory access, from the processor, indicating that data is to be read from a memory address (paragraphs 61);
determine that the memory address is associated with an error (paragraphs 66); and
retrieve the data from a mapped portion of the spare memory (paragraphs 67).

13. The system of claim 9, wherein the processor is configured to issue a write memory access to a predefined memory address, wherein the predefined memory address is associated with the address table and wherein the write memory access includes the memory address associated with the error as a piece of data (paragraph 61)
wherein the reliability circuit is configured to:

place the memory address in the address table (paragraph 64); and
associate the memory address with the portion of the spare memory (paragraph 81).

14. The system of claim 9, wherein the reliability circuit is configured to:
monitor a usage level of the spare memory, and
store an indicator of the usage level at a predefined memory address (Figure 11 – state of use), and
wherein the processor is configured to:
issue a read memory access to the predefined memory address (paragraph 61), and
receive, in response to the read memory access, an indicator of the usage level of the spare memory (paragraph 71).

15. The system of claim 9, wherein the processor includes a non-volatile memory configured to store a list of memory addresses associated with respective errors (paragraph 57 and Figure 8), and
wherein the error correction circuit is configured to, when the error correction circuit detects that an error has occurred to stored data
cause the memory address associated with the error to be stored by both the non-volatile memory and the address table (paragraphs 66-67, 83, 89).

16. The system of claim 15, wherein non-volatile memory is configured to add each of the list of memory addresses associated with respective errors to the address table (paragraph 54 and Figure 8); and
wherein the reliability circuit is configured to map each of the memory addresses to respective positions of the spare memory (paragraphs 56-57).

17. The system of claim 9, wherein the reliability circuit is configured to remap data errors within the high-bandwidth memory cells without resetting the processor (paragraph 72).

18. An apparatus comprising:
a logic die comprising:
an internal interface to a high-bandwidth memory die, wherein the high-bandwidth memory die configured to store data based upon a memory address (paragraphs 34, 44-46, and Figure 2, communication unit 312);
an external interface configured to communicate memory accesses between the high-bandwidth memory die and at least one external device (Figure 2, connection between processing device 2 and memory 3); and
a reliability circuit comprising:
a spare memory configured to store data (paragraphs 40, 43, and Figure 5, redundant units 33 , and Loh - paragraph 51 and Figure 6), and

wherein the reliability circuit is configured to, in response to a detected error command from an external processor edit a memory address entry of the address table (Loh - paragraphs 21, 23, and 29
wherein the reliability circuit is configured to, in response to a memory access to the high-bandwidth memory die, determine that the memory access is associated with an error, and complete the memory access with, at least in part, the spare memory (paragraphs 56, 88-89).

19. The apparatus of claim 18, wherein the reliability circuit is configured to:
receive a write memory access, from the external device, indicating that data is to be stored at a memory address (paragraphs 61);
determine that the memory address is associated with an error (paragraphs 66); and
write the data to a portion of the spare memory (paragraphs 67).

20. The apparatus of claim 1, wherein the reliability circuit is configured to:
receive a read memory access, from the external device, indicating that data is to be read from a memory address (paragraphs 61);
determine that the memory address is associated with an error (paragraphs 66); and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP GUYTON/           Primary Examiner, Art Unit 2113